Fourth Court of Appeals
                               San Antonio, Texas
                                   September 10, 2014

                                   No. 04-14-00227-CV

                           BEXAR APPRAISAL DISTRICT,
                                    Appellant

                                            v.

        SIVAGE INVESTMENTS, LTD. and Sivage Community Development, Inc,
                               Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-04570
                      Honorable Janet P. Littlejohn, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on September 29, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court